04/15/2020



                                                                                 Case Number: DA 19-0460




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Cause No. DA 19-0460




IN THE MATTER OF THE ADOPTION                  ORDER FOR EXTENSION OF TIME
OF:                                            FOR APPELLEE TO FILE ANSWER
                                               BRIEF
      A.F.




      IT IS HEREBY ORDERED that the deadline for the Appellee to file her

answer brief is extended to May 4, 2020.

      No further extensions will be granted.

                                               ___________________________

cc:   Abigail Rogers Law, PLLC, Attorney for Appellant
      Lowy Lawy, Attorney for Appellee




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            April 15 2020